This case involves the peaceful picketing of the Allyn Theatre in Hartford by members of the defendant organization. Two pickets are walking back and forth in front of the theatre bearing signs reading, "This theatre does not employ operators affiliated with the P. C. of N.E." This statement is true.
The plaintiff does not deny this but complains that from the prevalence of picketing the public naturally draws the inference that there is labor trouble at the theatre. It offered evidence satisfactory to me that because of this picketing its business was adversely affected. There is in fact no labor trouble at the Allyn Theatre, no demands have been made upon it and no action by the management is expected as a result by the defendants. Their action is retaliatory because of the picketing of the adjacent Loew Theatre by the organization of which the employees of the Allyn Theatre are members. As to the plaintiff, the defendants are utter strangers, interfering without legal excuse in the conduct of its lawful business. While because of the difference in the factual situations involved, the cases cited by the plaintiff are not strictly in point, their discussion of general principles is helpful and indicates that the plaintiff is entitled to relief, at least until a hearing on the merits can be obtained. No harm can come to the defendants until that time while serious injury may result to the plaintiff.
Keith Theatre vs. Vachon, 187 N.E. at 692 (Me.).
Griggs Dairy vs. Milk Drivers' Union, 197 N.E. 250 (0).
Harvey vs. Chapman, 115 N.E. 304 (Mass.). *Page 268 
The vital distinction between this case and the Loew case decided by Judge Dickenson yesterday is that here there is no shadow of an excuse for the action of the defendants and that in the Loew case there is a legal strike in progress.
   The temporary injunction prayed for may issue.